Title: From Thomas Jefferson to Aaron Burr, 1 February 1801
From: Jefferson, Thomas
To: Burr, Aaron



Dear Sir
Washington Feb. 1. 1801.

It was to be expected that the enemy would endeavor to sow tares between us, that they might divide us and our friends. every consideration satisfies me you will be on your guard against this, as I assure you I am strongly. I hear of one stratagem so imposing & so base that it is proper I should notice it to you. mr Munford, who is here, says he saw at N. York before he left it, an original letter of mine to Judge Breckenridge in which are sentiments highly injurious to you. he knows my handwriting and did not doubt that to be genuine. I inclose you a copy taken from the press copy of the only letter I ever wrote to Judge Breckenridge in my life: the press copy itself has been shewn to several of our mutual friends here. of consequence the letter seen by mr Munford must be a forgery, and if it contains a sentiment unfriendly or disrespectful to you I affirm it solemnly to be a forgery: as also if it varies from the copy inclosed. with the common trash of slander I should not think of troubling you: but the forgery of one’s handwriting is too imposing to be neglected. a mutual knolege of each other furnishes us with the best test of the contrivances which will be practised by the enemies of both. accept assurances of my high respect and esteem.

Th: Jefferson

